                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  WAYCROSS DIVISION                                                 FILED
                                                                                             Scott L. Poff, Clerk
                                                                                          United States District Court

                                                                                      By CAsbell at 3:23 pm, Mar 27, 2020

    HUY N. TRINH,

                  Petitioner,                                      CIVIL ACTION NO.: 5:19-cv-33

         v.

    UNITED STATES OF AMERICA,

                  Respondent.


       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Huy Trinh (“Trinh”) filed a 28 U.S.C. § 2241 Petition, as amended. Docs. 1, 4.

For the following reasons, I RECOMMEND the Court DISMISS Trinh’s Petition, as amended,

DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Trinh leave to appeal in forma pauperis. 1




1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to Trinh
that his suit is due to be dismissed. As indicated below, Trinh will have the opportunity to present his
objections to this finding, and the presiding district judge will review de novo properly submitted
objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-
3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and
recommendation constituted adequate notice and petitioner’s opportunity to file objections provided a
reasonable opportunity to respond).
                                          BACKGROUND

        Trinh was convicted, after entering a guilty plea, in the Northern District of California of

conspiracy to manufacture, possession with intent to distribute, and distribution of marijuana, in

violation of 21 U.S.C. §§ 846, 841(a)(1), and (b)(1), and possession of a firearm in furtherance of

a drug trafficking offense, in violation of 18 U.S.C § 924(c)(1). J., United States v. Trinh, 3:10-

cr-00385 (N.D. Cal. June 26, 2012), ECF No. 149. Trinh was sentenced to a total of 180

months’ imprisonment and five years’ supervised release. Id. Trinh filed a 28 U.S.C. § 2255

motion to vacate, modify, or correct his sentence, alleging his counsel was ineffective by

inducing him to plead guilty to the charged offenses and by failing to file a notice of appeal on

his behalf, despite Trinh specifically asking counsel to do so. Id., ECF No. 159 (June 5, 2013).

Trinh later withdrew his ineffective assistance claim relating to the filing of an appeal. Id., ECF

No. 205 (July 29, 2014). The Northern District of California denied Trinh’s motion. Id., ECF

No. 213 (Nov. 26, 2014). Trinh filed three motions for reduction of sentence and a motion for

hardship credit from July 9, 2015 through May 2, 2019, all of which the Northern District of

California court denied. Id., ECF Nos. 224, 226, 230, 234, 235, 245, 251, 253.

                                            DISCUSSION

        In his Petition, as amended, Trinh contends the trial court sentenced him to too much

time in prison and in his term of supervised release. Doc. 1 at 1; Doc. 4 at 1. 2 Trinh avers the

trial court attributed too many marijuana plants to him. Doc. 1 at 7; Doc. 4 at 6. Trinh also

contends he did not file a direct appeal or a § 2255 motion (which is inaccurate), as his plea

agreement may have had a provision prohibiting him from doing so. Doc. 1 at 6; Doc. 4 at 5.




2
         Trinh’s Petition and Amended Petition do not differ in any material way. Docs. 1, 4. The Court
cites to both pleadings as appropriate.


                                                   2
According to Trinh, he also did not file a § 2255 motion because the time to do so expired. Doc.

1 at 6; Doc. 4 at 5.

I.      Whether Trinh can Proceed Under § 2241

        Trinh’s Petition should be dismissed because it is a second or successive attack on his

federal conviction that can only be made in compliance with § 2255, and Trinh has not satisfied

the requirements of § 2255. Trinh’s attempt to label his filing as a § 2241 petition does not help.

His Petition is a barred and should be dismissed.

        Section 2241 habeas corpus petitions “are generally reserved for challenges to the

execution of a sentence or the nature of confinement, not the validity of the sentence itself or the

fact of confinement.” Vieux v. Warden, 616 F. App’x 891, 896 (11th Cir. 2015) (internal

punctuation and citation omitted). Ordinarily, an action in which an individual seeks to

collaterally attack “the validity of a federal sentence must be brought under § 2255,” in the

district of conviction. 28 U.S.C. § 2255(a); Turner v. Warden Coleman FCI (Medium), 709 F.3d

1328, 1333 (11th Cir. 2013). To utilize § 2241 to attack the validity of a federal sentence or

conviction, a petitioner must show that the remedy afforded under § 2255 is “inadequate or

ineffective.” Taylor v. Warden, FCI Marianna, 557 F. App’x 911, 913 (11th Cir. 2014); Turner,

709 F.3d at 1333 (noting the petitioner bears the burden of establishing that the remedy under

§ 2255 was inadequate or ineffective to test the legality of his detention). A motion to vacate

covers only challenges to the validity of a sentence, but the saving clause and a petition for a writ

of habeas corpus cover challenges to the execution of a sentence. Cf. Antonelli v. Warden,

U.S.P. Atlanta, 542 F.3d 1348, 1351 n.1 (11th Cir. 2008) (“It is well-settled that a § 2255 motion

to vacate is a separate and distinct remedy from habeas corpus proper . . . . A prisoner in custody

pursuant to a federal court judgment may proceed under §2241 only when he raises claims




                                                    3
outside the scope of § 2255(a), that is, claims concerning execution of his sentence.”) (internal

citations omitted)); United States v. Flores, 616 F.2d 840, 842 (5th Cir. 1980) (“[The prisoner’s]

appropriate remedy is under § 2255, not 28 U.S.C. § 2241, since the alleged errors occurred at or

prior to sentencing.”).

       Section 2255(e) provides:

       An application for a writ of habeas corpus in behalf of a prisoner who is
       authorized to apply for relief by motion pursuant to this section, shall not be
       entertained if it appears that the applicant has failed to apply for relief, by motion,
       to the court which sentenced him, or that such court has denied him relief, unless
       it also appears that the remedy by motion is inadequate or ineffective to test
       the legality of his detention.

28 U.S. C. § 2255(e) (emphasis added). The above-emphasized portion of § 2255(e) is referred

to as the “saving clause.” “Section 2255(e) makes clear that a motion to vacate is the exclusive

mechanism for a federal prisoner to seek collateral relief unless he can satisfy” the saving clause.

McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1081 (11th Cir. 2017).

       To determine whether a prisoner satisfies the saving clause, a court need only analyze

“whether the motion to vacate is an adequate procedure to test the prisoner’s claim.” Id. at 1086.

To answer this question, a court should “ask whether the prisoner would have been permitted to

bring that claim in a motion to vacate. In other words, a prisoner has a meaningful opportunity

to test his claim whenever section 2255 can provide him a remedy.” Id. at 1086–87. In short,

when reviewing a § 2241 petition, courts should look to whether the petitioner’s claim is of a

kind that is “cognizable” under § 2255. If so, the petitioner cannot meet the “saving clause” and

cannot proceed under § 2241. To be sure, “[t]he remedy [afforded] by [a § 2255] motion is not

ineffective unless the procedure it provides is incapable of adjudicating the claim.” Id. at 1088.

Whether the petitioner in entitled to relief under § 2255 is not relevant to the McCarthan test.




                                                  4
Rather, it is the “remedy” that must be “inadequate or ineffective” to trigger the saving clause,

meaning “the available process—not substantive relief.” Id. at 1086.

        The saving clause can be used in cases presenting “limited circumstances,” but Trinh

does not present any of those circumstances through his instant Petition. 3 Trinh is clearly

challenging the validity of his sentence and conviction. Docs. 1, 4. This is the type of claim that

§ 2255 encompasses. It is clear Trinh is not attacking the manner in which his sentence is being

executed but his sentence itself. He would have been permitted to bring this type of claim in a

motion to vacate, and § 2255 provided Trinh with an adequate procedure to test his claim. Trinh

has invoked § 2255 and other post-conviction relief motions on several occasions.

        Further, Trinh’s § 2255 remedy is not nullified within the meaning of the saving clause

merely because he may not be able to overcome procedural requirements for relief. See

McCarthan, 851 F.3d at 1086 (“[A] procedural bar might prevent relief, but that bar does not

render the motion itself an ineffective or inadequate remedy.”). Thus, the fact that Trinh may

face a successiveness bar against a successive § 2255 motion or a statute of limitations bar to

bringing a § 2255 motion does not itself render a § 2255 motion inadequate or ineffective. Id.;

Gilbert v. United States, 640 F.3d 1293, 1308 (11th Cir. 2011). Rather, “[w]hat makes the

§ 2255 proceeding ‘inadequate or ineffective’ for [a petitioner] is that he had no ‘genuine

opportunity’ to raise his claim in the context of a § 2255 motion.” Zelaya v. Sec’y, Fla. Dep’t of

Corr., 798 F.3d 1360, 1370 (11th Cir. 2015).



3
         Examples of cases presenting “limited circumstances” in which the saving clause is applicable are
challenges to the deprivation of good-time credits or parole determinations, when the sentencing court has
been dissolved, or when a petitioner was sentenced in multiple courts. McCarthan, 851 F.3d at 1092–93.
However, “only in those kinds of limited circumstances is [the remedy by motion] ‘inadequate or
ineffective to test the legality of his detention.’” Id. (citations omitted). It is not enough to trigger the
“saving clause” to claim that new case law exists, that new facts have come to light, or that the § 2255
court got it wrong. Id. at 1086, 1090.


                                                     5
         Section 2255 provided Trinh an “adequate procedure” to test his conviction and sentence

before the sentencing court. In fact, Trinh used the § 2255 mechanism in the District of his

conviction on a previous occasion but just was not successful. Consequently, Trinh cannot show

that § 2255’s remedy is “inadequate or ineffective” to challenge his sentence and “cannot now

use the saving clause to make [his] claim in a petition for a writ of habeas corpus.” McCarthan,

851 F.3d at 1099–1100. Because Trinh cannot satisfy the saving clause, his claim is

procedurally barred, and the Court cannot reach the merits of his arguments. See Morales-Perez

v. Bradley, Civil Action No. 7:17-cv-01301, 2017 WL 6507693, at *3 n.4 (N.D. Ala. Nov. 30,

2017) (noting, McCarthan aside, voluntary plea agreement waiving collateral attack does not

render § 2255’s remedy inadequate or ineffective) (citing Johnson v. Warden, 551 F. App’x 489

(11th Cir. 2013)), report and recommendation adopted, 2017 WL 6492606 (N.D. Ala. Dec. 18,

2017).

II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Trinh leave to appeal in forma pauperis. Though Trinh has

not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s order

of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken in

good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the




                                                   6
factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Trinh’s Petition, there are no non-frivolous issues to raise

on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY Trinh

in forma pauperis status on appeal.

                                         CONCLUSION

       Based on the foregoing, I RECOMMEND the Court DISMISS Trinh’s Petition, as

amended, DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment

of dismissal, and DENY Trinh leave to appeal in forma pauperis.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

       Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the




                                                  7
specificity requirement set out above will not be considered by the District Judge. The Court

DIRECTS the Clerk of Court to serve a copy of this Report and Recommendation upon Trinh.

        SO ORDERED and REPORTED and RECOMMENDED, this 27th day of March,

2020.




                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                8
